PRICE, Judge.
• The appellant Was convicted of a violation of Section 275, Title 14, Code of 1940, entitled “Carrying on or representing lottery; selling tickets in same.”
The testimony for the State was to tihe effect that defendant had become surety on the appearance and appeal bonds of five persons charged with possession of papers *504or memoranda customarily used in the operation of a lottery in violation of a city ordinance.
Defendant introduced no testimony.
After a careful consideration of the facts adduced in this case, the court is of the opinion there it not sufficient legal evidence connecting the defendant with the commission of the offense charged to authorize a conviction, and that the requested general affirmative charge should have been given.
The judgment of conviction is reversed and the cause remanded.
Reversed and remanded.